Citation Nr: 0607440	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disability 
to include mental retardation and a mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In November 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of service connection for a mental disability to 
include mental retardation and a mood disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition 
was denied by a January 1974 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the January 1974 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 1974 rating decision which denied a claim for 
service connection for a nervous condition is final. 38 
U.S.C. § 4005(c); 38 C.F.R. § 3.104, 19.118, 19.153 (1973).

2.  New and material evidence has been submitted since the 
January 1974 rating decision, and the claim of entitlement to 
service connection for a mental disability to include mental 
retardation and a mood disorder is reopened.  38 U.S.C.A. §§ 
5108, 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

The veteran's request to reopen his claim of service 
connection was received in September 2003.  The Board notes 
that there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for a mental disability.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).
  
By way of history, in a July 1970 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for nervousness.  In so doing, the RO pointed out 
that the veteran had an in-service diagnosis of inadequate 
personality which was not considered a disability within the 
meaning of the law.  Evidence of record at the time of the 
July 1970 rating decision included the veteran's service 
medical records.

In March, and then again in October 1973, the veteran 
submitted applications for service connection for his nervous 
condition.  He was advised in March and November 1973 that 
his claim could not be reopened unless he furnished new and 
material evidence.

In January 1974, the veteran submitted a VA medical report 
dated in October 1973 which diagnosed the veteran with mild 
retardation.  In January 1974, the RO reopened the veteran's 
claim for service connection for a nervous condition but 
denied the claim on the merits on the basis that mental 
retardation was not considered a disability within the 
meaning of the law.   

In October 1983, the veteran submitted an application for 
service connection.  He was advised in November 1983 that his 
claim could not be reopened unless he furnished new and 
material evidence.  

In December 2002, the veteran submitted an application for 
service connection for post-traumatic stress disorder, a left 
leg disability, and an ear disability; all of which were 
denied in June 2003.  In support of his claims, the veteran 
submitted private medical records from 1984 including records 
assessing the veteran's psychiatric health and diagnosing 
mixed organic brain syndrome, psychotic and affective 
disorders, mood disorder due to organic brain syndrome with 
head trauma, paranoid schizophrenia, and dependent 
personality traits.

In September 2003, the veteran asked that his claim for 
compensation be reconsidered based on evidence submitted.  In 
support of his claim, the veteran submitted statements dated 
in June 2003 from Dr. IK and JAD, social worker.  

Dr. IK's statement noted that the veteran carried a diagnosis 
of mood disorder and mild to moderate mental retardation.  In 
addition, Dr. IK indicated that the veteran's marked 
intellectual deficits and not being able to succeed in the 
military appeared to have played a large part in difficulties 
that he had with mood stability, interpersonal relationships 
and the ability to maintain employment.

JAD's statement noted that the veteran struggled with both 
mental retardation and mood disorder, that the conditions had 
followed a chronic course and continued throughout his life, 
and that it was his "professional opinion that the 
environment encountered in the military, especially during 
wartime service, would have been very counterproductive for 
the veteran and certainly would have aggravated his existing 
condition of Mental Retardation."

The RO declined to reopen the veteran's claim for service 
connection on the basis that the evidence was not new and 
material.  The RO indicated that as mental retardation was a 
constitutional or developmental defect, service connection 
could not be established.  The veteran appealed.  

A VA examination was conducted in March 2004 which diagnosed 
the veteran with psychotic disorder, NOS; mood disorder, NOS; 
and mental retardation with a GAF of 40.  The examiner noted 
that he did not find any evidence that the veteran's mental 
retardation was aggravated by the service and that he thought 
that his diagnoses of an inadequate personality in the 
military primarily reflected his mental retardation and the 
ensuing difficulty he had adjusting to military life.  The 
examiner noted that he believed that the veteran developed 
some aspects of mood disorder in the military because of the 
failures he experienced.  The examiner noted that the 
veteran's mood disorder could have been caused by his motor 
vehicle accident but that the actual cause of the veteran's 
mood disorder was highly speculative.          
 
The Board notes that mental retardation and personality 
disorders are not diseases or injuries for compensation 
purposes, and, except as provided in 38 C.F.R. § 3.310, 
disability resulting from them may not be service-connected.  
However, disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected.  38 C.F.R. § 4.127.

The above evidence is new, in that it had not been submitted 
previously to agency decision makers.  It can also be 
considered material, in that it relates to an unestablished 
fact necessary to substantiate the claim, particularly a 
possible in-service mental disorder (mood disorder) 
superimposed on the veteran's mental retardation.  Thus, the 
March 2004 medical report raises a reasonable possibility of 
substantiating the claim and is thus considered new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened.


REMAND

As the Board has granted the veteran's request to reopen his 
previously denied claim of service connection for a mental 
disability, a remand of the underlying service connection 
claim is necessary to accord the RO an opportunity to 
adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, 
additional evidence identified by the veteran should be 
obtained.  In addition, the Board notes that another VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed 
psychiatric disorder.  In particular, the Board notes that on 
his Report of Medical History at entrance into service in 
1963, the veteran does not list having experienced any 
nervous trouble of any sort; however, at separation, he lists 
nervous trouble, frequent trouble sleeping, frequent 
nightmares, depression or excessive worry, and loss of memory 
or amnesia.  The physician's note on the Report of Medical 
History stated, "nervous in the service."  A diagnosis of 
inadequate personality is listed on the Report of Medical 
Examination at separation.  

In addition, the appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

It is also the Board's opinion that there should be an effort 
made to secure additional medical records pertaining to the 
veteran's mental disabilities.  The Board notes that at the 
November 2004 Board hearing, the veteran identified 
outpatient treatment at the VA facility in Memphis from 1973 
through the 1980s.  Some private medical records indicate 
treatment at VA Memphis since discharge from service.  The 
VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Ask the veteran to submit copies of 
any evidence in his possession relevant 
to this claim.

2.  Request the necessary authorization 
form to obtain private medical records 
from George W. Jackson Community Mental 
Health Center from 1970 to 1984; and then 
request these records.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.



4.  Obtain copies of all VA inpatient and 
outpatient treatment records pertaining 
to psychiatric treatment from 1964 to 
1990 at the VA hospital in Memphis, 
Tennessee.   If any of these records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

5.  Obtain copies of all VA inpatient and 
outpatient treatment records pertaining 
to psychiatric treatment from 2003 to the 
present at the VA facility in Mountain 
Home.   

6.  After obtaining the above evidence, 
to the extent available, arrange for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should address the following 
questions:

(i)  If an acquired psychiatric disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not that such disorder 
is the result of disease or injury in 
service?

(ii)  If a mental deficiency or related 
condition is diagnosed, then: 

(A) if determined to be a disease of 
congenital, developmental or familial 
origin, is it at least as likely as not 
that such disease was aggravated during 
service?

(B) if determined to be a congenital 
defect, is it at least as likely as not 
that such defect was subject to 
superimposed disease or injury during 
service?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


